Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, it is not taught how the pin protective layer is removed through the diamond capping layer. Diamond is an exceedingly hard and brittle material. The specification gives very little if any direction. There is some discussion that the pin protective film is removed and the diamond cap simply “falls off” with it. There is some discussion that the cap is cut, but such a process seems incongruous with the former described process. Although these processes (cutting, removing layers) are generally well known, it is no clear how the person of ordinary skill is to apply these processes to achieve the method of Claim 9. 





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically regarding Claim 8, the limitation “depositing a diamond material according to the height of the power chip” is indefinite because it is not clear how the deposition relates to the height of the power chip.  It is assumed that the power chips having a height less than the depth of the patterned units was intended.  
Regarding Claim 9, “a small amount” is a term of degree that is not defined in the specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, from which Claim 2 depends, already limits the substrate and capping layer to be diamond. Claim 2 does not further limit Claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2- 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20170345736 to Miyairi in view of U.S. Pat. No. 5767578 to Chang et al. (Chang).
Regarding Claim 8, Miyairi teaches a manufacturing method of a semiconductor power device which comprises a substrate, a plurality of power chips and a diamond capping layer, wherein the substrate has patterned units, the power chip has a height smaller than a thickness of the substrate, the power chip are installed and to the patterned units, and the diamond capping layer is covered onto a side of the substrate having the patterned units, and the power chips are covered by the capping layer, the method comprising steps of: 
(Step 1) preparing the substrate 105; 
(Step 2) forming the patterned units on the substrate (not numbered, cavities for receiving ICs 20); 
(Step 3) installing the plurality of power chips 20 into a plurality of chip units respectively; and
(Step 4) forming a pin protective film 40 on pins of the power chip.
Miyairi does not explicitly teach depositing a diamond material according to the height of the power chip to form the diamond capping layer on the side of the substrate having the patterned units to completely cover the power chips to thereby produce the power device, or that the substrate is diamond.
However, in analogous art, Chang teaches a diamond capping layer 172 on an active side of an IC.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chang in to provide electrical insulation and thermal conductivity, as taught by Chang (Col. 4 lines 5-10).
Miyairi does not explicitly teach that the substrate 105 is diamond, and rather is completely silent regarding the material. The person of ordinary skill having the benefit of Miyairi and Chang would at least be motivated to try to form the substrate from diamond to take advantage of the insulative and thermal properties described by Chang. 

Regarding Claim 2, Miyairi and Chang teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein the substrate is made of a diamond material, and the capping layer is a diamond capping layer (see above rejection of Claim 8).

Regarding Claim 3, Miyairi and Chang teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein the diamond material is one selected from the group consisting of a polycrystalline diamond material, a monocrystalline diamond material and a quasi- polycrystalline diamond material, or one or more combinations thereof (these are the only possibilities for diamond crystal structure, the diamond must inherently be one of these).

Regarding Claim 4, Miyairi and Chang teach the manufacturing method of a semiconductor power device as claimed in claim 8, but do not explicitly teach that the substrate has an area of 0.1 mm2~90000 mm2, a thickness of 0.1 mm-80 mm, and a size matched with the configuration of the power device.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)). 

Regarding Claim 5, Miyairi and Chang teach the manufacturing method of a semiconductor power device as claimed in claim 8, but do not explicitly teach that the substrate is in a shape selected from the group consisting of a polygonal shape, a circular shape, and a triangular shape.  However, the configuration of a claim element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element is significant (MPEP 2144.04(IV)(B)).

Regarding Claim 6, Miyairi and Chang teach the manufacturing method of a semiconductor power device as claimed in claim 8, but do not explicitly teach that the capping layer has a thickness of 0.1 mm-10 mm, and the thickness of the capping layer is matched with the configuration of the power chip.  However, the thickness of the capping layer directly affects the thermal conductivity of the layer, and is therefore a result effective variable, which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)). 

Regarding Claim 7, Miyairi and Chang teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein the power chip has a pin, and the pin comprises pins comprises a source S, a drain D, and a gate G (20 is an IC, which have transistors having S, D and G).

Regarding Claim 9, Miyairi and Chang teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein 
a CVD method is used or a diamond powder is pressed to form the diamond substrate in the Step 1 (Miyairi is silent; Chang teaches CVD deposition of diamond, motivating the ; 
a semiconductor lithography, or a laser manufacturing method is used to form the patterned units on a side of the substrate in the Step 2 (again, Miyairi is silent, so the person of ordinary skill would be motivated to use the most well-known and understood method, which is lithography); 
a small amount of silver paste or high temperature solder paste (although 80 is described as a TIM, silver paste can be used as a TIM as it has a very high thermal conductivity) is used to fix the power chips in the Step 3; 
a semiconductor photoresist glue (resin 80 reads on “photoresist glue” since the term is not specific in the art) is used to form the protective film on the pins for protection in the Step 4; 
a CVD process is used to deposit the diamond material on the side of the substrate having the patterned unit, so as to form the capping layer in the Step 5 (Chang, abstract).

Regarding Claim 11, Miyairi and Chang teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein installing the plurality of power chips into a plurality of chip units respectively before (Step 4) comprises: the plurality of power chips being installed in the patterned units respectively; and then leads being formed on the substrate according to the distribution of the pins of the power chips (see Fig. 5D of Miyairi, leads are formed after ICs have been placed in the substrates).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812